DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of elected inventions in the reply filed on October 26th, 2020 is acknowledged. However as indicated in the first sentence of 37 CFR 1.143, the traverse to a requirement for restriction must be complete as required by 37 CFR 1.111(b). Under this rule, the applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. In this case, Applicant does not specifically point out the reasons on which he or she bases his or her conclusions that a requirement to restrict is in error.
Thus the required provisional election (see MPEP § 818.01(b)) becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 43 – 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 30 – 42 and 60 – 69 are being examined in the present action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62 – 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 recites the limitation “the receiving at least one message for providing social support to the user.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 63 depends from rejected claim 62 and therefore inherits the indefiniteness of the parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30 – 32, 34, 36 – 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep (US 2012/0291791) in view of Alarcon (US 2011/0265806).

Claim 30: Pradeep teaches a system (nicotine delivery reduction system, [0022]) comprising: 
an electronic cigarette [0019] comprising: 
a vaporizing chamber; a vaporizer integrated with the vaporizing chamber (atomizer 107, [0022], [0024]); 

a controller (processor 205) configured to track data regarding usage of the electronic cigarette; and 
a transceiver (interface 201) coupled to the controller; and 
a computing device (system 600, [0097], fig. 6) comprising an application in communication with the electronic cigarette via the transceiver ([0025]), wherein the application determines a withdrawal schedule (programming of the reduction system, [0026]).

Though teaching the nicotine reduction system as claimed, Pradeep is silent to the activation means for the electronic cigarette, i.e. the claimed button configured to be actuated to cause the vaporizer to vaporize at least a portion of the substance for consumption.

However Alarcon, considered analogous art in the field of electronic cigarettes and operating means for monitoring and reducing nicotine consumption ([0005], [0075]), teaches a comparable electronic cigarette (ESD, [0007], [0045]) comprising:
a vaporizing chamber (124); a vaporizer integrated with the vaporizing chamber (heater 146, [0046]); 
a storage tank (container 140) in fluid communication with the vaporizing chamber, the storage tank storing a substance therein ([0047]);
a button (sensor 42/132, [0051 – [0053]) configured to be actuated to cause the vaporizer (146) to vaporize at least a portion of the substance for consumption;

a transceiver (communication processor 214, [0071] – [0074]) coupled to the controller; and 
a computing device comprising an application in communication with the electronic cigarette via the transceiver ([0070] – [0078]).

That is to say, Alarcon teaches a comparable device that monitors and records the user’s nicotine consumption in using a comparable means of operation and method of use as primary reference Pradeep. Alarcon further teaches the device using a button as claimed for actuation of the vaporizer.
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the activation button of Alarcon into Pradeep for use in the same invention as a simple substitution of one known element for another. The prior art (of Pradeep) contains a known nicotine monitoring system which differs from the claimed invention by the substitution of a different activation means for the electronic cigarette used for the same purpose of delivering a calculated and controlled amount of smokable product to the user as taught by the primary reference. However, Alarcon teaches a comparable delivery system utilizing the activating button. One of ordinary skill in the art would have found it obvious to substitute Alarcon’s teaching to provide the predictable result that electronic cigarette of Pradeep would perform in substantially the same manner using the activation button in combination with the primary teaching. 

Claims 31 – 32, 34, 36, and 39: Pradeep further teaches:
wherein the computing device is wirelessly connected to the electronic cigarette via the transceiver ([0025])
a server in communication with the computing device ([0047]);
wherein the computing device comprises a server ([0047] – [0047]);
wherein the computing device comprises a display (interface 611, [0047]); and
further causing the application to display the withdrawal schedule (reports, [0021]).

Claim 37: Alarcon further teaches wherein the controller is configure to: monitor a quantity of the substance in the storage tank, and based on the monitored quantity of the substance, generate an alert if the quantity of the substance is below a threshold level ([0056]).

Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep (US 2012/0291791) in view of Alarcon (US 2011/0265806); and further in view of Conley (US 2013/0220315).
Pradeep, as above regarding claims 30 and 32, teaches the invention as claimed but is silent to wherein the electronic cigarette is activated following a first transmission to the server or to the application.
However Conley, considered analogous art in the field of electronic cigarettes which are coupled with usage and user monitoring systems ([0064] – [0070]), teaches a comparable cigarette and server communication means where the electronic cigarette can be activated or deactivated following transmission with the server or monitoring application ([0071] – [0072]). Though not explicitly teaching where the electronic cigarette is activated following a first transmission to the server, it would be obvious to one of ordinary skill in the art that the structural configuration described by Conley, where the server can control the activation of the cigarette, could be used in the method as claimed, where the first transmission activated the electronic cigarette.
It would be further obvious to one of ordinary skill in the art to incorporate the activation of the cigarette via remote server as disclosed by Conley into the device of primary reference Pradeep for the purpose of allow for the monitoring and controller usage of the device by a doctor to help improve the user’s progress ([0072]).
 
Claims 40 – 42, 60, and 64 - 68 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep (US 2012/0291791) in view of Alarcon (US 2011/0265806); and further in view of Alelov (US 2012/0048266).
Claim 40: Pradeep further teaches wherein the controller application is configured to: 
receive the profile information associated with the user of the electronic cigarette (profile information at step 301, fig. 3, [0026]),
based at least in part on the received profile information, generate the withdrawal schedule, the cessation withdrawal schedule including a recommended number of consumption uses for a predetermined amount of time (create program reduction plan and step 302, [0026]), and
receive use data from the electronic cigarette, the use data including a number of actual consumption uses (receive usage of solution, and frequency of use at 305, [0027]).

However, Pradeep is silent to wherein the controller application is configured to:

based at least in part on the comparison, generate an indication of (i) a number of remaining consumption uses for the user, or (ii) that the user has exceeded the recommended number of uses for the predetermined amount of time.

However Alelov, considered analogous art in the field of electronic cigarettes comprising a substance usage control mechanism ([0018]), teaches a comparable controller application that records and directs the use of an electronic cigarette ([0036] – [0040]), where the controller is configured to:
compare the number of actual consumption uses during the predetermined amount of time with the recommended number of consumption uses (“the amount of substance allowed can be set as total duration time that is a time accumulation value of the total puffs in a given period”), and 
based at least in part on the comparison, generate an indication of (i) a number of remaining consumption uses for the user, or (ii) that the user has exceeded the recommended number of uses for the predetermined amount of time (“Once the limit is reached controller 224 can turn off the releasing means (218, 220) to stop the substance flow to the user until the next cycle begins after nonsmoking time expires between two consecutive cycles or controls the releasing means (218, 220) such that the substance flow to the user is more limited per puff until the next cycle begins” [0041]; “button 571 can be used to change the amount of shut off time required before the next use”, [0047] – [0048]; i.e. the controller of Alelov compares the true usage to a preset amount and indicates, via reduction of the puff amount, when the recommended 
Alelov further teaches where, because an amount of airflow for a puff is different from person to person, this controller configuration allows different amount of the targeted substance delivered to each different user or even to a same user depending on duration of each and every puff ([0041]) which allows for a more precise control of the amount of substance allowed in a given period ([0039]). One of ordinary skill in the art would have recognized the taught benefit of having a more precise control of the amount of substance consumed by the user for the purpose of better helping the user reduce their nicotine consumption, and been motivated to incorporate the same in the device disclosed by primary reference Pradeep.

Claims 41 – 42: Pradeep further teaches wherein: 
the application is configured to display the cessation withdrawal schedule (reports are generated, [0021]); and
the application is further configured to notify a witness of the user's cessation withdrawal schedule and actual consumption uses (feedback is provided to peers, [0021]; successful programs are passed on to other uses, [0072]).

Claims 60 and 64 – 65: Alarcon further teaches wherein the application is further configured to:
based at least in part on the comparison of the recorded use data to the determined substance withdrawal schedule, transmit an indication to the witness, the indication being representative of the comparison ([0076] – [0077]); and to


Claims 66 – 67: Pradeep further teaches wherein:
the withdrawal schedule is determined based on an analysis of data about other users (successful programs are used on other users, [0021]);
the application is configured to provide a goal progress indicator to indicate the user's progress relating to the withdrawal schedule (feedback about progress is shown, [0021]).

Claim 68: Alelov further teaches wherein the application is further configured to display to the user the usage data ([0047] – [0048]).

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Pradeep (US 2012/0291791) in view of Alarcon (US 2011/0265806) and Alelov (US 2012/0048266); and further in view of Gorelick (US 2013/0319439).
Pradeep, as above regarding claim 42, teaches the invention as claimed but is silent to where, the application is further configured to, based at least in part on the recorded use data, transmit an indication to the witness, the indication being representative of a craving associated with the user.
However Gorelick, considered analogous art in the field of monitoring electronic cigarette usage ([0023]), teaches a comparable monitoring application is configured to transmit an indication of a craving of the user to the witness based at least in part on the recorded use data .

Claims 62 – 63 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep (US 2012/0291791) in view of Alarcon (US 2011/0265806) and Alelov (US 2012/0048266); and further in view of Ayala (US 2011/0247638).
Pradeep, as above regarding claim 42, teaches the invention as claimed but is silent to wherein:
the application is further configured to select a computerized coach, wherein the receiving at least one message for providing social support to the user is further based at least in part on the selected computerized coach;
wherein the computerized coach is an authoritarian type coach, a moderate type coach, or a laid back coach.
However Ayala, considered analogous art in the field of smoking cessation methods ([0005]), teaches a comparable application comprising a phone coaching system and method where the selected computerized coach provides the user with a message of social support ([0037]). Ayala teaches where this can help the user break habits previously associated with smoking a cigarette ([0036]).
Ayala is silent to where the computerized coach is an authoritarian type coach, a moderate type coach, or a laid back coach. However, coaching techniques are well-understood and known in the art and it would be obvious for one of ordinary skill to select a coach based on user preference from any known coaching methodology.

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Pradeep (US 2012/0291791) in view of Alarcon (US 2011/0265806) and Alelov (US 2012/0048266); and further in view of Sutherland (US 2010/0192948).
Alelov, as incorporated above into Pradeep and Alarcon regarding claim 40 and 42, teaches the invention as claimed and further teaches where the timer (248) can be configured to measure an amount of time between uses ([0036] – [0037]), i.e. how long the user has abstained from using the cigarette. However, the previously discussed references are silent to wherein:
the application is further configured to display an abstinence timer indicating the amount of time since the electronic cigarette was last smoked.

However Sutherland, considered analogous art in the field of aerosol delivery devices that monitor patient usage ([0002]), teaches where electronic compliance monitoring devices known in the art include means to indicate (display) time between doses (abstinence to indicate the amount of time since the electronic cigarette was last smoked, [0030]). It would be obvious to one of ordinary skill in the art to include the display of such an abstinence timer to inform the user of their user information to make better decisions regarding user compliance with the prescribed reduction plan of the primary reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN T WILLETT whose telephone number is (469)295-9166.  The examiner can normally be reached on Monday - Friday: 730AM - 4PM (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.T.W./Examiner, Art Unit 1747                                                                                                                                                                                                        



/Michael J Felton/            Primary Examiner, Art Unit 1747